UNITED STATES OF AMERICA
                   MERIT SYSTEMS PROTECTION BOARD


IN RE ANNISTON DEPOT,                            DOCKET NUMBERS
GROUPS 1-10, 1                                   AT-0752-14-0146-I-1 (GROUP         1)
               Appellants,                       AT-0752-14-0201-I-1 (GROUP         2)
                                                 AT-0752-14-0206-I-1 (GROUP         3)
             v.                                  AT-0752-14-0199-I-1 (GROUP         4)
                                                 AT-0752-14-0213-I-1 (GROUP         5)
DEPARTMENT OF THE ARMY,                          AT-0752-14-0293-I-1 (GROUP         6)
            Agency.                              AT-0752-14-0166-I-1 (GROUP         7)
                                                 AT-0752-14-0240-I-1 (GROUP         8)
                                                 AT-0752-14-0301-I-1 (GROUP         9)
                                                 AT-0752-14-0194-I-1 (GROUP         10)

                                                 DATE: APRIL 27, 2015


        THIS FINAL ORDER IS NO NPRECEDENTIAL 2

      Ray VanSchoubroek and Charles T. Barclay, Local 1945, American
        Federation of Government Employees, Bynum, Alabama, for the
        appellants.

      Ozia Scott, Local 54, American Federation of Government Employees, Fort
        Benning, Georgia, for the appellants.

      Susan B. Bennett, Joseph H. Doyle, and Polly E. Russell, Esquire,
        Anniston, Alabama, for the agency.

      Christine Kachan, Esquire, Warren, Michigan, for the agency.



1
   The appellants that are included in this consolidation are set forth in Appendices A-J
to this order.
2
   A nonprecedential order is one that the Board has determined does not add
sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
but such orders have no precedential value; the Board and administrative judges are not
required to follow or distinguish them in any future decisions. In contrast, a
precedential decision issued as an Opinion and Order has been identified by the Board
as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                         FINAL ORDER
¶1        The appellants have filed petitions for review of the initial decisions, which
     affirmed their furloughs.     Generally, we grant petitions such as this one only
     when: the initial decisions contain erroneous findings of material fact; the initial
     decisions are based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the judges’ rulings
     during either the course of the appeal or the initial decisions were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioners’ due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioners have not established any basis under section 1201.115 for granting the
     petitions for review. Therefore, we DENY the petitions for review and AFFIRM
     the initial decisions, which are now the Board’s final decisions.          5 C.F.R.
     § 1201.113(b).
¶2        A number of similarly-situated employees from the Anniston Army Depot
     (ANAD) appealed the agency’s decisions to furlough them for 6 days in July and
     August 2013.     See, e.g., MSPB Docket No. AT-0752-14-0146-I-1, Group 1
     Consolidated Appeal File (G1CAF), Tab 1 at 1, Tab 11 at 1.          The individual
     appeals were consolidated into ten groups.       See, e.g., G1CAF, Tab 1 at 1-2.
     Administrative   Judge      Brian   Bohlen   presided   over   groups   1-5,   while
     Administrative Judge Richard Vitaris presided over groups 6-10. See G1CAF,
     Tab 11 at 1.
                                                                                             3

¶3           After jointly holding a single hearing for all appellants in groups 1-10, each
     administrative judge issued an initial decision for their respective groups. 3
     G1CAF, Tab 19 (Hearing Compact Disk), Tab 20, Group 1-5 Initial Decision
     (G1-5 ID); MSPB Docket No. AT-0752-14-0293-I-1, Group 6 Consolidated
     Appeal File (G6CAF), Tab 8, Group 6-10 Initial Decision (G6-10 ID).                   For
     groups 1-5, Administrative Judge Bohlen reversed the furlough of one appellant 4
     but affirmed the furloughs of all others.         G1-5 ID at 2.       For groups 6-10,
     Administrative Judge Vitaris dismissed the appeals of four individuals as
     withdrawn but affirmed the furloughs of all the remaining appellants. G6-10 ID
     at 2.
¶4           The Board first received a petition for review for groups 1-5 and then
     received a second petition for review for groups 1-10, 5 see, e.g., G1PFR File,
     Tabs 1-2.     The Board construed these filings as a petition for review and a
     supplement to the petition for review for groups 1-5, see, e.g., G1PFR File,
     Tabs 1-2, appealing the groups 1-5 initial decision, and construed the second
     petition for review as a petition for review in groups 6-10, 6 see, e.g., MSPB
     Docket No. AT-0752-14-0293-I-1, Group 6 Petition for Review (G6PFR) File,
     Tab 1, appealing the groups 6-10 initial decision. Both petitions were filed on
     3
       For groups 1-5, the administrative judge issued a separate initial decision for each
     group. The initial decisions issued in groups 1-5 are identical, except for the issuance
     date, as the administrative judge issued these initial decisions on and between
     August 12, 2014, and August 15, 2014. For groups 6-10, the administrative judge
     issued a separate initial decision for each group. The initial decisions issued in groups
     6-10 are identical, except for the issuance date, as the administrative judge issued these
     in itial decisions on and between August 13, 2014, and August 15, 2014.
     4
      Neither party sought review of the decision to reverse that appellant’s furlough. See
     MSPB Docket No. AT-0752-14-0146-I-1, Group 1 Petition for Review (G1PFR) File,
     Tabs 1-2; see generally Hay v. Department of the Army, MSPB Docket No. AT-0752-
     13-2397-I-1.
     5
       The second petition for review refers to “6-10” in the caption; however, the filing
     includes docket numbers for groups 1-10. G1PFR File, Tab 2.
     6
       Throughout this order, the Board refers to both the petition for review and the
     supplement to the petition for review as “the petition for review.”
                                                                                         4

     behalf of those appellants represented by the American Federation of Government
     Employees (AFGE) in the applicable groups, see, e.g., G1PFR File, Tab 3 at 4;
     G6PFR File, Tab 2 at 3. The agency has filed a response. E.g., G1PFR File,
     Tab 4.
¶5         As a preliminary matter, we have further consolidated the groups 1-5
     consolidation and the groups 6-10 consolidation to address the petition for review
     AFGE filed on behalf of both.       See 5 C.F.R. § 1201.36(b) (consolidation is
     appropriate if doing so would expedite processing and not adversely affect the
     interests   of   the   parties);   see   also    Prouty    v.   General     Services
     Administration, 122 M.S.P.R. 117, ¶ 1 (2014) (consolidating cases on review that
     were adjudicated separately below). Accordingly, this final order applies to all of
     the appellants in groups 1-10, represented by AFGE, whose furloughs were
     upheld below.
¶6         As to the merits of their petition for review, the appellants assert that the
     agency failed to comply with discovery requests below regarding overtime
     records; the amount of money saved by furloughing ANAD employees; and
     records identifying employees funded from several specific accounts.         G1PFR
     File, Tab 1 at 2-3, Tab 2 at 2-3. They suggest that proper responses to their
     discovery requests may have shown that the agency should have exempted some
     appellants from the furloughs based upon the funding for their positions, or that
     the furlough ultimately cost the agency more money than it saved. G1PFR File,
     Tab 1 at 3, Tab 2 at 3. We discern no basis for disturbing the initial decisions.
¶7         Parties are expected to start and complete discovery with minimum Board
     intervention. 5 C.F.R. § 1201.71. Generally, the Board only becomes involved in
     discovery matters if a party files a motion to compel. See King v. Department of
     the Navy, 98 M.S.P.R. 547, ¶ 10 (2005), aff’d, 167 F. App’x 191 (Fed. Cir. 2006);
     see also 5 C.F.R. § 1201.73(c)(1), (d)(3) (containing instructions and time limits
     for filing a motion to compel).
                                                                                        5

¶8         At the outset of the appeals below, the administrative judges provided basic
      discovery instructions to the appellants and referred them to the applicable
      regulations.   E.g., G1CAF, Tab 1 at 4-5 (citing 5 C.F.R. §§ 1201.71-.75).
      Subsequently, in a March 14, 2014 order scheduling a status conference, the
      administrative judges noted that they had received a discovery request and
      response pertaining to the groups 1-5 consolidation.        G1CAF, Tab 9 at 2.
      However, the order also went on to note, “[w]hile it is clear that the agency
      opposes [counsel’s] discovery request, the matter is not yet properly before the
      Board because the appellant has not filed a Motion to Compel the discovery in
      accordance with 5 C.F.R. § 1201.73.” Id.
¶9         After the aforementioned notice, the administrative judges held status and
      prehearing conferences, but the corresponding summaries contain no indication
      that the parties had any ongoing discovery dispute. See G1CAF, Tabs 11, 17. In
      addition, the appellants never filed a motion to compel regarding any discovery
      request. Nevertheless, the appellants suggest that the Board should grant review
      because they now have further reason to believe their discovery requests were
      pertinent. See G1PFR File, Tab 1 at 2-3, Tab 2 at 2-3. The appellants argue that
      they exercised due diligence in attempting to obtain this information below by
      requesting it twice from the agency. G1PFR File, Tab 1 at 2-3, Tab 2 at 2-3. We
      disagree.
¶10        Because the appellants did not pursue any discovery dispute they may have
      had by filing a motion to compel below, we decline to address the issue for the
      first time on review. See Deloach v. Department of the Air Force, 108 M.S.P.R.
      485, ¶ 15 n.2 (2008) (declining to address an argument regarding the agency’s
      failure to respond to discovery requests in the absence of a motion to compel
      discovery filed with the administrative judge); see also Banks v. Department of
      the Air Force, 4 M.S.P.R. 268, 271 (1980) (the Board generally will not consider
      an argument raised for the first time in a petition for review absent a showing that
      it is based on new and material evidence not previously available despite the
                                                                                  6

party’s due diligence); Avansino v. U.S. Postal Service, 3 M.S.P.R. 211, 214
(1980) (under 5 C.F.R. § 1201.115, the Board generally will not consider
evidence submitted for the first time on review absent a showing that it was
unavailable before the record was closed despite the party’s due diligence).
Therefore, in the absence of any other arguments on review, the appellants have
presented no basis for disturbing the initial decisions.        See Broughton v.
Department of Health & Human Services, 33 M.S.P.R. 357, 359 (1987) (there is
no reason to disturb the administrative judge’s conclusions when they reflect that
he considered the evidence as a whole, drew appropriate inferences, and made
reasoned conclusions).

               NOTICE TO THE APPELLANTS REGARDING
                  YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                7

States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.
                                                                  8


                               APPENDIX A

                        In re Anniston Depot, Group 1
                            AT-0752-14-0146-I-1


Angie E. Broadwell                          AT-0752-13-7124-I-1
Anthony W. Bittle                           AT-0752-13-4483-I-1
Anthony W. Bundrum                          AT-0752-13-6541-I-1
Antoinne L. Borden                          AT-0752-13-5154-I-1
Antonio L. Allen                            AT-0752-13-4158-I-1
Antwone L. Allen                            AT-0752-13-5227-I-1
Arlie K. Blizzard                           AT-0752-13-4068-I-1
Arthur Burden                               AT-0752-13-5446-I-1
Arthur L. Bryant                            AT-0752-13-4510-I-1
Benny D. Bruno                              AT-0752-13-5445-I-1
Brad Bennett                                AT-0752-13-5719-I-1
Bradley E. Baker                            AT-0752-13-4660-I-1
Bradley L. Ashley                           AT-0752-13-3487-I-1
Brandan T. Belser                           AT-0752-13-4941-I-1
Brandon S. Brown                            AT-0752-13-4548-I-1
Brant K. Beavers                            AT-0752-13-6237-I-1
Calvin L. Ball                              AT-0752-13-3890-I-1
Charles Scott Bunch                         AT-0752-13-3891-I-1
Charles T. Barclay                          AT-0752-13-6619-I-1
Christopher D. Bright                       AT-0752-13-6180-I-1
Christopher S. Black                        AT-0752-13-5959-I-1
Connie L. Brown                             AT-0752-13-4033-I-1
Dale T. Atkins                              AT-0752-13-4508-I-1
Daniel P. Burford                           AT-0752-13-4443-I-1
                                             9


Daniel W. Angel        AT-0752-13-4464-I-1
Daniele L. Battles     AT-0752-13-4821-I-1
David Bannister        AT-0752-13-6726-I-1
David S. Boyd          AT-0752-13-4503-I-1
Della R. Bell          AT-0752-13-5696-I-1
Detrick B. Brown       AT-0752-13-5355-I-1
Diane H. Buchanan      AT-0752-13-5386-I-1
Donald Brooks          AT-0752-13-4145-I-1
Donny L. Broughton     AT-0752-13-5455-I-1
Doris L. Askew         AT-0752-13-3495-I-1
Dustin P. Brown        AT-0752-13-4137-I-1
Dwyane L. Anderson     AT-0752-13-6375-I-1
Elbert H. Bullock      AT-0752-13-5694-I-1
Erica P. Akles         AT-0752-13-6101-I-1
Ervin Barclay          AT-0752-13-6739-I-1
Evelyn M. Bivins       AT-0752-13-4485-I-1
Frederick L. Brown     AT-0752-13-6265-I-1
Gerald L. Byrdsong     AT-0752-13-7327-I-1
Gorden Borden          AT-0752-13-3892-I-1
Grant A. Broome        AT-0752-13-2429-I-1
Heather L. Belcher     AT-0752-13-7304-I-1
James T. Butterworth   AT-0752-13-5058-I-1
Jared W. Bussie        AT-0752-13-6662-I-1
Jason R. Ballenger     AT-0752-13-6278-I-1
Jason R. Bussey        AT-0752-13-5241-I-1
Javarius A. Burton     AT-0752-13-5406-I-1
Jeffrey R. Bearden     AT-0752-13-6121-I-1
Jermaine Bradford      AT-0752-13-6618-I-1
Jerry Boone            AT-0752-13-4787-I-1
                                            10


Jimmy L. Bain         AT-0752-13-4831-I-1
Jimmy N. Bright       AT-0752-13-5701-I-1
John D. Ashley        AT-0752-13-5235-I-1
John T. Brady         AT-0752-13-3360-I-1
Joseph W. Baker       AT-0752-13-6915-I-1
Joshua C. Bishop      AT-0752-13-3437-I-1
Joshua H. Austin      AT-0752-13-5372-I-1
Keith N. Ballinger    AT-0752-13-5011-I-1
Kenneth R. Beason     AT-0752-13-4853-I-1
LaMonica A. Allison   AT-0752-13-6068-I-1
Larry E. Abernathy    AT-0752-13-6669-I-1
Linda A. Allen        AT-0752-13-3270-I-1
Marcus D. Briskey     AT-0752-13-4811-I-1
Marcus T. Brown       AT-0752-13-4851-I-1
Melvin Bynum          AT-0752-13-4153-I-1
Melvin C. Benn        AT-0752-13-5966-I-1
Michael D. Allen      AT-0752-13-4179-I-1
Michael J. Ashley     AT-0752-13-6343-I-1
Michael R. Bailey     AT-0752-13-5283-I-1
Michael T. Belcher    AT-0752-13-6367-I-1
Michelle L. Austin    AT-0752-13-4171-I-1
Milton L. Bostick     AT-0752-13-6271-I-1
Mitchell W. Ball      AT-0752-13-4150-I-1
Monty H. Austin       AT-0752-13-4141-I-1
Natalie S. Bethune    AT-0752-13-4473-I-1
Nicholas Arnold       AT-0752-13-4549-I-1
Ollice Allison        AT-0752-13-5197-I-1
Onealia L. Bonner     AT-0752-13-3900-I-1
Perry D. Bittle       AT-0752-13-4102-I-1
                                               11


Phyllis D. Beck          AT-0752-13-5184-I-1
Raymond T. Beard         AT-0752-13-6080-I-1
Reginald D. Barclay      AT-0752-13-5066-I-1
Rex A. Brown             AT-0752-13-6597-I-1
Rickey J. Brown          AT-0752-13-6141-I-1
Rihcard R. Ash           AT-0752-13-5874-I-1
Robert B. Bailey         AT-0752-13-6642-I-1
Ronnie D. Bleas          AT-0752-13-6374-I-1
Russell J. Bryan         AT-0752-13-5836-I-1
Ruth A. Bundrum          AT-0752-13-6737-I-1
Shane L. Armbrester      AT-0752-13-6046-I-1
Shannon J. Arrowood      AT-0752-13-5982-I-1
Shelia J. Battle         AT-0752-13-5135-I-1
Sherry B. Burford        AT-0752-13-7145-I-1
Stanley C. Bennett       AT-0752-13-4048-I-1
Stephanie A. Boyd        AT-0752-13-6680-I-1
Stephen L. Batey         AT-0752-13-5680-I-1
Steven O. Allen          AT-0752-13-4465-I-1
Tara T. Almon            AT-0752-13-4470-I-1
Tarin V. Baxter          AT-0752-13-3706-I-1
Thomas L. Bradley        AT-0752-13-6672-I-1
Thomas M. Bergstresser   AT-0752-13-5978-I-1
Timothy B. Atchley       AT-0752-13-4525-I-1
Tony L. Ball             AT-0752-13-4030-I-1
Tracy M. Bushey          AT-0752-13-5383-I-1
Trinity L. Brown         AT-0752-13-4128-I-1
Tyler B. Almaroad        AT-0752-13-4492-I-1
Wallace F. Braden        AT-0752-13-5737-I-1
Willard L. Bradley       AT-0752-13-3355-I-1
                                           12


William E. Beavers   AT-0752-13-6069-I-1
William T. Allen     AT-0752-13-4114-I-1
Wylline Brooks       AT-0752-13-4676-I-1
Zachary R. Bell      AT-0752-13-4469-I-1
Zachery T. Bolton    AT-0752-13-4184-I-1
                                                               13


                             APPENDIX B

                     In Re Anniston Depot, Group 2
                          AT-0752-14-0201-I-1


Adam L. Clifton                          AT-0752-13-5628-I-1
Alonzo D. Calloway                       AT-0752-13-3505-I-1
Alphonso Calloway                        AT-0752-13-4523-I-1
Andrew J. Denson                         AT-0752-13-7332-I-1
Andrew M. Davis                          AT-0752-13-6730-I-1
Angela M. Davis                          AT-0752-13-4233-I-1
Angela R. Conner                         AT-0752-13-4195-I-1
Anthony Davis Cook                       AT-0752-13-2368-I-1
Anthony J. Cochran                       AT-0752-13-4203-I-1
Anthony L. Diamond                       AT-0752-13-5424-I-1
Avery R. Dupree                          AT-0752-13-4828-I-1
Barbara H. Cunningham                    AT-0752-13-5411-I-1
Billy G. Craft                           AT-0752-13-7414-I-1
Brenda F. Dyer                           AT-0752-13-6930-I-1
Brian P. Capps                           AT-0752-13-5988-I-1
Caleria R. Cameron                       AT-0752-13-6652-I-1
Celeste A. Dial                          AT-0752-13-4516-I-1
Charles C. Crump                         AT-0752-13-5432-I-1
Charles L. Cagle                         AT-0752-13-4800-I-1
Charles M. Denney                        AT-0752-13-6335-I-1
Charles T. Chatman                       AT-0752-13-5444-I-1
Christopher L. Davidson                  AT-0752-13-4511-I-1
Cody W. Doss                             AT-0752-13-5961-I-1
Curtis C. Davis                          AT-0752-13-5720-I-1
                                            14


Dallas O. Cooper      AT-0752-13-5376-I-1
Daniel T. Clisby      AT-0752-13-5350-I-1
David D. Dumas        AT-0752-13-4022-I-1
David L. Coleman      AT-0752-13-4207-I-1
Debbie L. Dunn        AT-0752-13-6648-I-1
Debra A. Cavender     AT-0752-13-4494-I-1
Debra G. Denny        AT-0752-13-4032-I-1
Demone S. Carr        AT-0752-13-6054-I-1
Desiree A. Conaway    AT-0752-13-4182-I-1
Dorothy A. Campbell   AT-0752-13-6348-I-1
Dusty H. Dustin       AT-0752-13-5685-I-1
Earl D. Daniel        AT-0752-13-5027-I-1
Eli H. Careaga        AT-0752-13-6699-I-1
Eric R. Cronan        AT-0752-13-3718-I-1
Frank S. Colvin       AT-0752-13-6371-I-1
Fred Collins          AT-0752-13-5450-I-1
Frederick M. Caver    AT-0752-13-5208-I-1
Gregory Crews         AT-0752-13-5439-I-1
Gregory D. Craver     AT-0752-13-6332-I-1
Gregory O. Dansby     AT-0752-13-4773-I-1
Harry F. Campbell     AT-0752-13-3705-I-1
Heath A. Carr         AT-0752-13-4106-I-1
Henry L. Douthitt     AT-0752-13-3526-I-1
James A. Collins      AT-0752-13-3478-I-1
James C. Clemmons     AT-0752-13-4018-I-1
James E. Curry        AT-0752-13-2393-I-1
James L. Duckett      AT-0752-13-4855-I-1
James M. Camp         AT-0752-13-4212-I-1
James M. Crosby       AT-0752-13-4965-I-1
                                                   15


James S. Creel               AT-0752-13-3896-I-1
James W. Cox                 AT-0752-13-6845-I-1
Jeanetta D. Daniel           AT-0752-13-3712-I-1
Jeffrey M. Dickerson         AT-0752-13-4175-I-1
Jerome Douthitt              AT-0752-13-3350-I-1
John D. Clark                AT-0752-13-4490-I-1
Joseph P. Cobb               AT-0752-13-4573-I-1
Joseph Robert Cole           AT-0752-13-4478-I-1
Joshua C. Carter             AT-0752-13-3889-I-1
Justin P. Cotton             AT-0752-13-6340-I-1
Juston P. Daniel             AT-0752-13-6074-I-1
Kara Elizabeth Coffman       AT-0752-13-4687-I-1
Kawanna N. Cole              AT-0752-13-4546-I-1
Kenneth B. Cochran           AT-0752-13-3572-I-1
Kenneth E. Dishman           AT-0752-13-5394-I-1
Kennita A. Campbell          AT-0752-13-4125-I-1
Kesetta A. Cook              AT-0752-13-4245-I-1
LaKesia S. Douthitt          AT-0752-13-6206-I-1
Laura L. Chandler            AT-0752-13-6044-I-1
Leslie W. Cupo               AT-0752-13-6656-I-1
Linda F. Dial                AT-0752-13-4950-I-1
Matthew Dunnaville           AT-0752-13-3988-I-1
Michael A. Dawson            AT-0752-13-6349-I-1
Michael Gregory Cunningham   AT-0752-13-4123-I-1
Michael J. Casalini          AT-0752-13-5749-I-1
Michael L. Dothard           AT-0752-13-6484-I-1
Michael S. Coheely           AT-0752-13-4838-I-1
Nicholas A. Cobb             AT-0752-13-4860-I-1
Nutosha R. Curry             AT-0752-13-5428-I-1
                                              16


Phillip D. Coleman      AT-0752-13-6345-I-1
Phillip Glenn Cupp      AT-0752-13-4481-I-1
Phyllis C. Crosson      AT-0752-13-5948-I-1
Reginald Dates          AT-0752-13-6840-I-1
Richard B. Cooper       AT-0752-13-5059-I-1
Richard S. Davis        AT-0752-13-4138-I-1
Roberson L. Driggers    AT-0752-13-4450-I-1
Robert M. Camp          AT-0752-13-5442-I-1
Rodney C. Dorsett       AT-0752-13-3710-I-1
Roy A. Coats            AT-0752-13-3888-I-1
Shawn W. Dominquez      AT-0752-13-4805-I-1
Stacey D. Coker         AT-0752-13-4472-I-1
Stanley Caver           AT-0752-13-4496-I-1
Stephen L. Carroll      AT-0752-13-5167-I-1
Steven E. Carter        AT-0752-13-3899-I-1
Stevie L. Daniels       AT-0752-13-4760-I-1
Tavarus L. Cosper       AT-0752-13-4020-I-1
Terry C. Clements       AT-0752-13-4486-I-1
Terry O. Dodd           AT-0752-13-4961-I-1
Tiffany R. Curry        AT-0752-13-6649-I-1
Timothy C. Davis        AT-0752-13-5230-I-1
Timothy W. Conner       AT-0752-13-6903-I-1
Tommy F. Cheatwood      AT-0752-13-5222-I-1
Tommy G. Dulaney        AT-0752-13-6593-I-1
Tony J. Curry           AT-0752-13-6043-I-1
Ureca L. Cook           AT-0752-13-6747-I-1
Vincent L. Dupree       AT-0752-13-4810-I-1
Warren D. Christopher   AT-0752-13-5989-I-1
Wesley K. Davison       AT-0752-13-5417-I-1
                                              17


William B. Cook         AT-0752-13-3854-I-1
William E. Cunningham   AT-0752-13-6062-I-1
                                                                 18


                               APPENDIX C

                      In Re Anniston Depot, Group III
                            AT-0752-14-0206-I-1


Aaron L. Glasgow                           AT-0752-13-4521-I-1
Allen S. Gray                              AT-0752-13-4886-I-1
Anthony K. Ellison                         AT-0752-13-3886-I-1
Barry T. Fuller                            AT-0752-13-5194-I-1
Barry W. Gatlin                            AT-0752-13-6887-I-1
Bradley W. Gardner                         AT-0752-13-3555-I-1
Brenda C. Freeman                          AT-0752-13-3302-I-1
Bruce E. Garrett                           AT-0752-13-3430-I-1
Carlos L. Gonzalez                         AT-0752-13-5817-I-1
Celeste Y. Elston-Calhoun                  AT-0752-13-5542-I-1
Chaulsie L. Ervin                          AT-0752-13-6684-I-1
Christopher C. Goodwin                     AT-0752-13-3208-I-1
Corey E. Giles                             AT-0752-13-6713-I-1
Craig Garyey                               AT-0752-13-4824-I-1
Darry T. Elston                            AT-0752-13-6250-I-1
David L. Funderburg                        AT-0752-13-5590-I-1
Dexter L. Elston                           AT-0752-13-4850-I-1
Diana L. Gaither                           AT-0752-13-4477-I-1
Don A. Fomby                               AT-0752-13-4197-I-1
Don E. Gleaton                             AT-0752-13-5051-I-1
Donelius Embry                             AT-0752-13-5174-I-1
Doris C. Gaither                           AT-0752-13-6111-I-1
Eugene E. Grimmett                         AT-0752-13-4474-I-1
George V. Ellis                            AT-0752-13-5111-I-1
                                                 19


Gloria E. Franks           AT-0752-13-6356-I-1
Harry Gilliam              AT-0752-13-7329-I-1
Harvester English          AT-0752-14-0296-I-1
Harvester S. English       AT-0752-13-5888-I-1
Holli N. Eubanks           AT-0752-13-3728-I-1
Iesheia Lashay Garrett     AT-0752-13-6359-I-1
James A. Goss              AT-0752-13-4835-I-1
James S. Fincher           AT-0752-13-4468-I-1
Jarrod C. Greenwood        AT-0752-13-4149-I-1
Jasmine S. Flenord         AT-0752-13-5123-I-1
Jason Bradley Freeman      AT-0752-13-5218-I-1
Jeremy J. Gowan            AT-0752-13-5057-I-1
Jeromy Lane Gaither        AT-0752-13-4513-I-1
Jerrell W. Gladden         AT-0752-13-6566-I-1
Jerry W. Ford              AT-0752-13-3274-I-1
Jesse O. Edwards           AT-0752-13-5093-I-1
Jimmie L. Felton           AT-0752-13-4098-I-1
John E. Flood              AT-0752-13-4480-I-1
John T. Gill               AT-0752-13-7019-I-1
John W. Elliot             AT-0752-13-6806-I-1
Joshua E. Embry            AT-0752-13-4255-I-1
Juddson L. Gedgondas       AT-0752-13-5407-I-1
Kenneth R. Emory           AT-0752-13-3734-I-1
Kimothy V. Gilbert         AT-0752-13-5260-I-1
La'Shevia Danyell Gaddis   AT-0752-13-4720-I-1
Lesley G. Forman           AT-0752-13-4524-I-1
M.C. English               AT-0752-13-4711-I-1
Malinda L. Evans           AT-0752-13-4100-I-1
Micah L. Garrett           AT-0752-13-5559-I-1
                                           20


Michael A. Gates     AT-0752-13-7023-I-1
Michael C. Free      AT-0752-13-5951-I-1
Octavia D. Francis   AT-0752-13-4575-I-1
Pearlie C. Garrett   AT-0752-13-4840-I-1
Perry T. Grissom     AT-0752-13-4995-I-1
Randy D. Evans       AT-0752-13-6721-I-1
Rhonda G. Galloway   AT-0752-13-6677-I-1
Robert D. Gregg      AT-0752-13-4804-I-1
Robert L. Griggs     AT-0752-13-4108-I-1
Ronnie Wayne Embry   AT-0752-13-4035-I-1
Rosie M. Garrett     AT-0752-13-4152-I-1
Sammy D. Goss        AT-0752-13-5605-I-1
Sheila Green         AT-0752-13-4121-I-1
Shrene Funderburg    AT-0752-13-3790-I-1
Tederral L. Forbes   AT-0752-13-7036-I-1
Terry B. Groce       AT-0752-13-6369-I-1
Timothy A. Fendley   AT-0752-13-5192-I-1
Tyrrell M. Embry     AT-0752-13-4463-I-1
Wiliam R. Graham     AT-0752-13-5829-I-1
William E. English   AT-0752-13-4845-I-1
William M. Goode     AT-0752-13-6499-I-1
                                                               21


                             APPENDIX D

                   IN RE ANNISTON DEPOT, GROUP IV
                          AT-0752-14-0199-I-1


Aaron T. Hagan                           AT-0752-13-6724-I-1
Alexander L. Henderson                   AT-0752-13-4541-I-1
Anthony E. Houzah                        AT-0752-13-4502-I-1
Anthony S. Hubbard                       AT-0752-13-6614-I-1
Arnold C. Honaker                        AT-0752-13-3786-I-1
Barry J. Houston                         AT-0752-13-4154-I-1
Billy E. Harris                          AT-0752-13-6987-I-1
Billy W. Hughes                          AT-0752-13-4097-I-1
Brady L. Hill                            AT-0752-13-4500-I-1
Brenda T. Hall                           AT-0752-13-7014-I-1
Bryan A. Haynes                          AT-0752-13-0955-I-1
Calvin W. Hunter                         AT-0752-13-4134-I-1
Cameron A. Heath                         AT-0752-13-6166-I-1
Carlos M. Hall                           AT-0752-13-3196-I-1
Chad W. Hunt                             AT-0752-13-5288-I-1
Charles Hubbard                          AT-0752-13-6928-I-1
Charles L. Holcombe                      AT-0752-13-6583-I-1
Christopher L. Hamilton                  AT-0752-13-3817-I-1
Christopher L. Hughes                    AT-0752-13-6088-I-1
Courtney G. Hodge                        AT-0752-13-3295-I-1
Datrica M. Hughley                       AT-0752-13-4781-I-1
David A. Henson                          AT-0752-13-5727-I-1
David T. Hunter                          AT-0752-13-3861-I-1
Dennis R. Hamilton                       AT-0752-13-4487-I-1
                                               22


Dennis W. Hill           AT-0752-13-4235-I-1
Desmond L. Hasberry      AT-0752-13-4645-I-1
Earl R. Hutto            AT-0752-13-5971-I-1
Earle E. Honea           AT-0752-13-4726-I-1
Earnest J. Hall          AT-0752-13-6682-I-1
Elton E. Hines           AT-0752-13-4166-I-1
Ervin D. Herring         AT-0752-13-5419-I-1
Ervin L. Hall            AT-0752-13-4977-I-1
Felipe D. Hutchison      AT-0752-13-4842-I-1
Gentle Handley           AT-0752-13-4051-I-1
Glean L. Heath           AT-0752-13-5382-I-1
Greggory M. Holland      AT-0752-13-6361-I-1
Gregory E. Hart          AT-0752-13-5294-I-1
Heather B. Howard        AT-0752-13-5146-I-1
Jamar X. Hill            AT-0752-13-5213-I-1
James D. Harris          AT-0752-13-3887-I-1
James J. Heard           AT-0752-13-4101-I-1
James M. Hanson          AT-0752-13-4862-I-1
James R. Hargrave        AT-0752-13-5615-I-1
Jared R. Hanner          AT-0752-13-4224-I-1
Jarqueavus V. Holloway   AT-0752-13-4755-I-1
Jeannette M. Ingram      AT-0752-13-6339-I-1
Jereme D. Haynes         AT-0752-13-4231-I-1
Jerome K. Hunt           AT-0752-13-3708-I-1
Jessica R. Harris        AT-0752-13-3280-I-1
Jones J. Hale            AT-0752-13-4586-I-1
Joshua B. Holcomb        AT-0752-13-4987-I-1
Joshua D. Henderson      AT-0752-13-4037-I-1
Justin G. Honea          AT-0752-13-4678-I-1
                                                  23


Katresha L. Hector          AT-0752-13-6056-I-1
Kris D. Harris              AT-0752-13-5373-I-1
LaShuntae N. Hines          AT-0752-13-3492-I-1
Landon D. Holley            AT-0752-13-6238-I-1
Lloyd A. Hughes             AT-0752-13-4858-I-1
Malisa A. Haynes            AT-0752-13-3204-I-1
Mark A. Horton              AT-0752-13-5108-I-1
Matthew S. Hicks            AT-0752-13-4825-I-1
Michael Humphries           AT-0752-13-4131-I-1
Michael J. Hathorne         AT-0752-13-4118-I-1
Michael Zachary Harrell     AT-0752-13-6346-I-1
Mike A. Halcombe            AT-0752-13-5950-I-1
Myrone D. Houston           AT-0752-13-4834-I-1
Nathan A. Harper            AT-0752-13-5286-I-1
Nicholas A. Hollingsworth   AT-0752-13-6047-I-1
Patricia S. Haywood         AT-0752-13-4815-I-1
Paul C. Harrell             AT-0752-13-3307-I-1
Phillip B. Hill             AT-0752-13-5413-I-1
Randy J. Hollingsworth      AT-0752-13-4170-I-1
Regina L. Harris            AT-0752-13-7032-I-1
Reginald W. Hill            AT-0752-13-2966-I-1
Rickey G. Hudson            AT-0752-13-2968-I-1
Ricky W. Harrelson          AT-0752-13-4529-I-1
Robert G. Haynes            AT-0752-13-5073-I-1
Russ B. Haynes              AT-0752-13-6562-I-1
Russell W. Holliday         AT-0752-13-5761-I-1
Sandra E. Hinton            AT-0752-13-4254-I-1
Sandra W. Henry             AT-0752-13-6705-I-1
Scottie L. Hines            AT-0752-13-4467-I-1
                                               24


Shadrach M. Harmon       AT-0752-13-3720-I-1
Stacey W. Hill           AT-0752-13-6363-I-1
Stephen D. Hudgins       AT-0752-13-4856-I-1
Steven C. Homesley       AT-0752-13-4522-I-1
Stevie N. Houston        AT-0752-13-4239-I-1
Tamaria S. Hall          AT-0752-13-5261-I-1
Terry T. Hudgins         AT-0752-13-3880-I-1
Timothy E. Holley        AT-0752-13-5039-I-1
Timothy L. Harris        AT-0752-13-6613-I-1
Timothy M. Hancock       AT-0752-13-5371-I-1
Timothy M. Hemrick       AT-0752-13-5913-I-1
Timothy S. Hicks         AT-0752-13-5707-I-1
Todd G. Hill             AT-0752-13-4956-I-1
Vann S. Henderson        AT-0752-13-6609-I-1
Wallace M. Horn          AT-0752-13-3843-I-1
Wallace T. Hall          AT-0752-13-3423-I-1
William C. Holderfield   AT-0752-13-4826-I-1
William D. Ivey          AT-0752-13-6071-I-1
William H. Hill          AT-0752-13-3426-I-1
William K. Haney         AT-0752-13-4764-I-1
Yvonne Hall              AT-0752-13-5665-I-1
Zachery A. Huff          AT-0752-13-4875-I-1
                                                                25


                             APPENDIX E

                      In Re Anniston Depot, Group 5
                          AT-0752-14-0213-I-1


Alfred Jemison                            AT-0752-13-4109-I-1
Amanda F. Jones                           AT-0752-13-5368-I-1
Angela Jones                              AT-0752-13-4217-I-1
Antonio L. Jones                          AT-0752-13-5986-I-1
Belinda T. Lee                            AT-0752-13-6951-I-1
Billy J. Jemison                          AT-0752-13-4746-I-1
Billy L. Lane                             AT-0752-13-4133-I-1
Blake O'Neal Lackey                       AT-0752-13-4042-I-1
Bobby BJ Jackson                          AT-0752-13-4246-I-1
Booker T. Lee                             AT-0752-13-5734-I-1
Brandon S. Luckado                        AT-0752-13-5661-I-1
Breanna M. Livingston                     AT-0752-13-4817-I-1
Brenda G. Jackson                         AT-0752-13-6626-I-1
Brenda Lloyd                              AT-0752-13-3513-I-1
Brian A. Leonard                          AT-0752-13-6246-I-1
Chad E. Johnson                           AT-0752-13-2967-I-1
Christopher Kidd                          AT-0752-13-4479-I-1
Corey Jenkins                             AT-0752-13-4535-I-1
Dana M. Lipham                            AT-0752-13-5103-I-1
Daniel A. Lee                             AT-0752-13-5269-I-1
Danny R. Littlejohn                       AT-0752-13-4180-I-1
Darryl M. Johnson                         AT-0752-13-6169-I-1
David A. Kirby                            AT-0752-13-4578-I-1
David Wayne Johnson                       AT-0752-13-6167-I-1
                                              26


Deon L. Lowe            AT-0752-13-4115-I-1
Eddie J. Jackson        AT-0752-13-6573-I-1
Edwin D. Jordan         AT-0752-13-4832-I-1
Elizabeth A. Keith      AT-0752-13-6632-I-1
Felton J. Lindsey       AT-0752-13-6826-I-1
Gary L. Law             AT-0752-13-6368-I-1
Hank R. Jobson          AT-0752-13-4116-I-1
Jacqueline F. Johnson   AT-0752-13-6732-I-1
James D. Jordan         AT-0752-13-4240-I-1
James F. Kilmartin      AT-0752-13-4247-I-1
Jason C. Lipham         AT-0752-13-5380-I-1
Jason P. Joiner         AT-0752-13-5226-I-1
Jeffery Scott Kay       AT-0752-13-4005-I-1
Jeffrey G. Lewis        AT-0752-13-4796-I-1
Jeremy S. Johnson       AT-0752-13-4841-I-1
Jerome D. Kelley        AT-0752-13-5985-I-1
Jerre W. Ledbetter      AT-0752-13-3461-I-1
John B. Lusk            AT-0752-13-5451-I-1
John R. Klinner         AT-0752-13-5071-I-1
John W. Knee            AT-0752-13-4191-I-1
Jujuan D. Jones         AT-0752-13-4527-I-1
Justin S. Lathem        AT-0752-13-5162-I-1
Kathy L. Ledbetter      AT-0752-13-6362-I-1
Keith D. Roderick       AT-0752-13-6577-I-1
Leonard D. Leahey       AT-0752-13-3879-I-1
Leondric D. Johnson     AT-0752-13-5397-I-1
Lowell Jennings         AT-0752-13-4223-I-1
Malachi R. King         AT-0752-13-4504-I-1
Malcolm L. Lindsey      AT-0752-13-4777-I-1
                                             27


Martha W. Lipham       AT-0752-13-5594-I-1
Matthew K. Jones       AT-0752-13-4471-I-1
Matthew T. Jackson     AT-0752-13-5353-I-1
Melody C. Lloyd        AT-0752-13-5217-I-1
Michael E. Lee         AT-0752-13-6518-I-1
Michael K. Ledbetter   AT-0752-13-4846-I-1
Patsy A. Johnson       AT-0752-13-6623-I-1
Phillip D. Johnson     AT-0752-13-6594-I-1
Phillip W. King        AT-0752-13-4789-I-1
Randy B. Leahey        AT-0752-13-5062-I-1
Richard H. Loggins     AT-0752-13-3707-I-1
Richard R. Kalina      AT-0752-13-5096-I-1
Ricky L. Littlejohn    AT-0752-13-4251-I-1
Roger D. Jones         AT-0752-13-6344-I-1
Ronald L. Lewallen     AT-0752-13-4165-I-1
Ronald Loveberry       AT-0752-13-6722-I-1
Ryon V. Jones          AT-0752-13-4466-I-1
Sherlyn R. Johnson     AT-0752-13-4248-I-1
Stephen W. Loos        AT-0752-13-6350-I-1
Timothy W. Lipham      AT-0752-13-4159-I-1
Tonia E. Kelley        AT-0752-13-3170-I-1
Tromarcus A. Lyles     AT-0752-13-5274-I-1
William B. Knopp       AT-0752-13-4177-I-1
William D. Jackson     AT-0752-13-5884-I-1
William G. Knopp       AT-0752-13-5606-I-1
                                                              28


                            APPENDIX F

                   IN RE ANNISTON DEPOT, GROUP 6
                         AT-0752-14-0293-I-1


Andrew B. Moreland                      AT-0752-13-3276-I-1
Barry Jason Morgan                      AT-0752-13-6674-I-1
Barry W. Nolen                          AT-0752-13-5616-I-1
Billy L. Nelson                         AT-0752-13-4661-I-1
Bobby J. Norris                         AT-0752-13-3292-I-1
Bobby L. Mitchell                       AT-0752-13-3882-I-1
Boyd W. McMurrey                        AT-0752-13-6347-I-1
Brandon G. Marshall                     AT-0752-13-6633-I-1
Brandon R. Masters                      AT-0752-13-6738-I-1
Brien W. Muller                         AT-0752-13-4505-I-1
Carlo T. Moore                          AT-0752-13-5703-I-1
Casey T. Martin                         AT-0752-13-4688-I-1
Chad R. Meharg                          AT-0752-13-3711-I-1
Charles McKinney                        AT-0752-13-6625-I-1
Christopher R. Nelson                   AT-0752-13-4530-I-1
Dale L. Mitchell                        AT-0752-13-4801-I-1
Daniel R. Mitchell                      AT-0752-13-4261-I-1
Daniel S. Mangham                       AT-0752-13-4256-I-1
Danny Machen                            AT-0752-13-3490-I-1
Darryl K. Martin                        AT-0752-13-5178-I-1
Debora W. Mitchell                      AT-0752-13-4176-I-1
Dennis J. Mundy                         AT-0752-13-5438-I-1
Dennis L. McGee                         AT-0752-13-5562-I-1
Derrick M. Montgomery                   AT-0752-13-6734-I-1
                                              29


Desmond K. Newton       AT-0752-13-6241-I-1
Dexter Tyrone Nix       AT-0752-13-5379-I-1
Edward M. Mosley        AT-0752-13-3211-I-1
Eric G. Nunnelly        AT-0752-13-5199-I-1
Erik S. McClellan       AT-0752-13-6218-I-1
Frank E. Mitchell       AT-0752-13-4160-I-1
Gary F. Martin          AT-0752-13-6114-I-1
Gerry R. McDonald       AT-0752-13-5085-I-1
Gloria J. Newton        AT-0752-13-4192-I-1
Gregory J. Murphy       AT-0752-13-5972-I-1
Harrow J. Miller        AT-0752-13-4499-I-1
Henri McKinney          AT-0752-13-5378-I-1
Horace D. Mangham       AT-0752-13-6824-I-1
Ira J. McElderry        AT-0752-13-5250-I-1
Jacqueline D. Martin    AT-0752-13-4507-I-1
Jamie D. Nadeau         AT-0752-13-4990-I-1
Janice J. Maffett       AT-0752-13-5204-I-1
Jarvis E. Minniefield   AT-0752-13-7326-I-1
Jason R. Martin         AT-0752-13-6116-I-1
Jeremy L. Nelson        AT-0752-13-4517-I-1
Jermarale D. McGhee     AT-0752-13-6338-I-1
Jimmie L. McCoy         AT-0752-13-4110-I-1
Jon J. Mitcham          AT-0752-13-6355-I-1
Jonathan A. McVey       AT-0752-13-5229-I-1
Joseph R. McElrath      AT-0752-13-5418-I-1
Julius W. Mallard       AT-0752-13-6545-I-1
Kendarius L. McNeal     AT-0752-13-7328-I-1
Kennie D. Miller        AT-0752-13-4174-I-1
Kimberly M. Moore       AT-0752-13-6665-I-1
                                               30


LaSandra T. Mosley       AT-0752-13-5905-I-1
Larry W. Milam           AT-0752-13-6082-I-1
Lucretia F. Moses        AT-0752-13-4043-I-1
Mandy E. Martin          AT-0752-13-6153-I-1
Marciann L. Manley       AT-0752-13-6192-I-1
Marcus Montgomery        AT-0752-13-2970-I-1
Mario A. Moffa           AT-0752-13-3713-I-1
Marvin W. McGee          AT-0752-13-4120-I-1
Matthew W. Martin        AT-0752-13-5358-I-1
Michael A. Miller        AT-0752-13-4537-I-1
Michael B. Mathews       AT-0752-13-4544-I-1
Mihwa C. Nail            AT-0752-13-5728-I-1
Nadine C. Maxwell        AT-0752-13-5289-I-1
Paul Montgomery          AT-0752-13-6916-I-1
Phillip T. Morrison      AT-0752-13-4017-I-1
Ralph G. Nance           AT-0752-13-4830-I-1
Randy B. Murray          AT-0752-13-7331-I-1
Robert B. McDaniel       AT-0752-13-5964-I-1
Roderick T. Montgomery   AT-0752-13-4252-I-1
Rontavius D. McGhee      AT-0752-13-5858-I-1
Sabra S. Mosley          AT-0752-13-4788-I-1
Shankita L. Mims         AT-0752-13-5440-I-1
Shelia D. Moore          AT-0752-13-4264-I-1
Sonya J. McNealey        AT-0752-13-4656-I-1
Steven D. Morris         AT-0752-13-6717-I-1
Terance Montgomery       AT-0752-13-3366-I-1
Terry Newton             AT-0752-13-5458-I-1
Timothy R. Morgan        AT-0752-13-3181-I-1
Tola A. Nunn             AT-0752-13-4117-I-1
                                              31


Tony E. Martin          AT-0752-13-4169-I-1
Tracy A. Mastin         AT-0752-13-6199-I-1
Tynittea B. Moore       AT-0752-13-6235-I-1
Victor A. Nunez         AT-0752-13-3365-I-1
Willa M. Mason          AT-0752-13-6772-I-1
William C. Mink         AT-0752-13-4519-I-1
William D. Mason        AT-0752-13-5865-I-1
Willie B. Nunn          AT-0752-13-5384-I-1
Willis Martin           AT-0752-13-4143-I-1
Wyattnette Y. Mathews   AT-0752-13-4181-I-1
                                                                 32


                               APPENDIX G

                     IN RE ANNISTON DEPOT, GROUP VII
                            AT-0752-14-0166-I-1


Alan L. Overton                            AT-0752-13-4215-I-1
Avery Robertson                            AT-0752-13-4011-I-1
Berlon R. Rice                             AT-0752-13-5079-I-1
Beulah M. Ranson                           AT-0752-13-6764-I-1
Billy T. Ralph                             AT-0752-13-4972-I-1
Bobby J. Pearson                           AT-0752-13-3447-I-1
Brad L. Orman                              AT-0752-13-5113-I-1
Brandon J. Reynolds                        AT-0752-13-5983-I-1
Brian D. Ray                               AT-0752-13-4448-I-1
Brittany W. Rogers                         AT-0752-13-4462-I-1
Carl E. Parton                             AT-0752-13-7010-I-1
Carwarren A. Pearson                       AT-0752-13-6360-I-1
Clinton N. Pike                            AT-0752-13-3722-I-1
Cody D. Roberts                            AT-0752-13-6336-I-1
Dale K. Poe                                AT-0752-13-6366-I-1
Daniel J. Rice                             AT-0752-13-6357-I-1
Dennis R. Pounders                         AT-0752-13-6395-I-1
Dennis S. Ogle                             AT-0752-13-6729-I-1
Derrick B. Richardson                      AT-0752-13-6636-I-1
Deyampert Reynolds                         AT-0752-13-3353-I-1
Earline O. Penn                            AT-0752-13-5831-I-1
Elliott E. Patillo                         AT-0752-13-4132-I-1
Emory B. O'Neal                            AT-0752-13-5991-I-1
Ernest E. Pitts                            AT-0752-13-5105-I-1
                                            33


Everett R. Pearson    AT-0752-13-4982-I-1
Felicia Pope          AT-0752-13-6354-I-1
Flossie P. Pearson    AT-0752-13-3205-I-1
Floyd C. Omstead      AT-0752-13-4200-I-1
Frederick L. Pope     AT-0752-13-5956-I-1
Garry P. Ogle         AT-0752-13-4543-I-1
Gary J. Pickett       AT-0752-13-4185-I-1
Gary Penn             AT-0752-13-3523-I-1
Gloria A. Rush        AT-0752-13-4210-I-1
Gloria J. Prince      AT-0752-13-6673-I-1
Harold D. Rhoden      AT-0752-13-4780-I-1
Horace W. Roberts     AT-0752-13-6269-I-1
Howard J. Rainey      AT-0752-13-6723-I-1
James L. Player       AT-0752-13-4124-I-1
James L. Richardson   AT-0752-13-4528-I-1
James M. Owens        AT-0752-13-4475-I-1
James M. Parker       AT-0752-13-4802-I-1
Janet M. Pernell      AT-0752-13-5713-I-1
Jason C. Oliver       AT-0752-13-6949-I-1
Jeffery Phillips      AT-0752-13-6828-I-1
Jeffrey T. Porter     AT-0752-13-4122-I-1
Jesse T. Perez        AT-0752-13-6174-I-1
Joseph M. Robertson   AT-0752-13-6646-I-1
Joseph T. Robinson    AT-0752-13-3780-I-1
Justin R. Owen        AT-0752-13-6719-I-1
Keenon R. Patterson   AT-0752-13-6585-I-1
Kenneth E. Pinson     AT-0752-13-6544-I-1
Lee B. Parris         AT-0752-13-6491-I-1
Mary R. Robertson     AT-0752-13-3763-I-1
                                             34


Melissa D. Pryce       AT-0752-13-6550-I-1
Melissa V. Pinson      AT-0752-13-6543-I-1
Michael A. Powell      AT-0752-13-6569-I-1
Michael A. Reynolds    AT-0752-13-4112-I-1
Michael E. Reedy       AT-0752-13-3428-I-1
Michael L. Payne       AT-0752-13-7725-I-1
Milton L. Ragland      AT-0752-13-5233-I-1
Nathaniel Prater       AT-0752-13-6588-I-1
Norris Rolax           AT-0752-13-3313-I-1
Norris W. Parton       AT-0752-13-5974-I-1
Octavious M. Porter    AT-0752-13-4812-I-1
Richard J. Payne       AT-0752-13-4547-I-1
Robert R. Pagniello    AT-0752-13-6718-I-1
Rolyn A. Pearson       AT-0752-13-6378-I-1
Ronald J. Reynolds     AT-0752-13-4213-I-1
Samuel E. Ramsey       AT-0752-13-6076-I-1
Sherri O. Roberts      AT-0752-13-3257-I-1
Sherry A. Prickett     AT-0752-13-3898-I-1
Steven W. Roper        AT-0752-13-6197-I-1
Talor O. Petitt        AT-0752-13-5128-I-1
Tarik S. Patterson     AT-0752-13-3345-I-1
Terrilyn L. Reynolds   AT-0752-13-3716-I-1
Terriss L. Prince      AT-0752-13-6041-I-1
Terry R. Pulford       AT-0752-13-4900-I-1
Thomas D. Renfroe      AT-0752-13-4888-I-1
Timothy L. Palmore     AT-0752-13-4161-I-1
Tommy L. Russell       AT-0752-13-4770-I-1
Tracy A. Parris        AT-0752-13-4844-I-1
Tracy Parker           AT-0752-13-6578-I-1
                                             35


Van S. Roberts         AT-0752-13-5280-I-1
Veronica R. Porter     AT-0752-13-4484-I-1
Wendell C. Owens       AT-0752-13-6914-I-1
William C. Robertson   AT-0752-13-5117-I-1
William E. Pentecost   AT-0752-13-5049-I-1
William L. Reeves      AT-0752-13-6809-I-1
                                                                36


                              APPENDIX H

                     IN RE ANNISTON DEPOT, GROUP 8
                           AT-0752-14-0240-I-1


Adam M. Traywick                          AT-0752-13-6337-I-1
Anthony Singleton                         AT-0752-13-3775-I-1
Anthony T. Sitz                           AT-0752-13-4461-I-1
Archie S. Thomason                        AT-0752-13-6372-I-1
Aubrey L. Shears                          AT-0752-13-7108-I-1
Ben Stewart                               AT-0752-13-5362-I-1
Brant W. Tankersley                       AT-0752-13-3717-I-1
Brena M. Tyner                            AT-0752-13-6758-I-1
Caleb M. Thompson                         AT-0752-13-4791-I-1
Carolyn A. Truss                          AT-0752-13-4070-I-1
Christopher W. Swann                      AT-0752-13-5824-I-1
Clarence J. Street                        AT-0752-13-4482-I-1
Clayton W. Sargent                        AT-0752-13-6370-I-1
Clifton Stansell                          AT-0752-13-4009-I-1
Clyde E. Stone                            AT-0752-13-4204-I-1
Colt A. Turner                            AT-0752-13-6065-I-1
Coty A. Taylor                            AT-0752-13-6104-I-1
Danyell M. Threatt                        AT-0752-13-2961-I-1
Darrell Smoot                             AT-0752-13-5896-I-1
David A. Stark                            AT-0752-13-6131-I-1
DeMarquis R. Smith                        AT-0752-13-6814-I-1
Demetrius L. Tuck                         AT-0752-13-3275-I-1
Dequarious Truss                          AT-0752-13-6645-I-1
Derek J. Simmons                          AT-0752-13-3727-I-1
                                            37


Derico D. Thomas      AT-0752-13-6052-I-1
Derrek E. Stilwell    AT-0752-13-5158-I-1
Desmond L. Taylor     AT-0752-13-4501-I-1
Diane Thrower-Marsh   AT-0752-13-4822-I-1
Donald W. Sherbert    AT-0752-13-7021-I-1
Dorothy N. Suttle     AT-0752-13-6351-I-1
Edith R. Smith        AT-0752-13-4140-I-1
Eric D. Smitherman    AT-0752-13-6048-I-1
Frank Thomas          AT-0752-13-7025-I-1
Freddie Smith         AT-0752-13-3823-I-1
Gary W. Thrash        AT-0752-13-4647-I-1
Gayla L. Street       AT-0752-13-5298-I-1
Glen M. Smith         AT-0752-13-4135-I-1
Greg E. Smitherman    AT-0752-13-6641-I-1
Gregory St. John      AT-0752-13-4039-I-1
James B. Skinner      AT-0752-13-4187-I-1
James B. Smith        AT-0752-13-4545-I-1
James R. Sarratt      AT-0752-13-6815-I-1
James W. Traywick     AT-0752-13-5277-I-1
Jamie L. Snow         AT-0752-13-3206-I-1
Jason N. Thornhill    AT-0752-13-5537-I-1
Jermaine M. Threatt   AT-0752-13-5744-I-1
Jerome Shealey        AT-0752-13-5949-I-1
Jerry Satcher         AT-0752-13-4173-I-1
Jerutha A. Strong     AT-0752-13-5139-I-1
Jesse R. Smith        AT-0752-13-5109-I-1
Jesse S. Taylor       AT-0752-13-3291-I-1
John T. Swain         AT-0752-13-5791-I-1
Jonathan S. Smith     AT-0752-13-6943-I-1
                                                 38


Jordan D. Tarver           AT-0752-13-6333-I-1
Joseph E. Tidwell          AT-0752-13-6638-I-1
Josh J. Stephens           AT-0752-13-3732-I-1
Julius M. Thomas           AT-0752-13-3433-I-1
Katrenia E. Swink          AT-0752-13-5969-I-1
Kendall D. Swain           AT-0752-13-5677-I-1
Kenneth A. Samples         AT-0752-13-5163-I-1
Kenneth B. Swain           AT-0752-13-3738-I-1
Kenneth R. Turner          AT-0752-13-4163-I-1
Kenneth Swain              AT-0752-13-5148-I-1
Kimberly F. Smoot          AT-0752-13-4040-I-1
Larry C. Simmons           AT-0752-13-5367-I-1
Larry E. Stanley           AT-0752-13-5370-I-1
Leslie D. Turner-Johnson   AT-0752-13-6668-I-1
Lloyd B. Tucker            AT-0752-13-3797-I-1
Mark D. Thornton           AT-0752-13-6334-I-1
Mark Thomas                AT-0752-13-6808-I-1
Mary G. Turley             AT-0752-13-6161-I-1
Megan A. Singleton         AT-0752-13-6813-I-1
Michael A. Turner          AT-0752-13-4550-I-1
Michael D. Shulch          AT-0752-13-3568-I-1
Michael D. Swain           AT-0752-13-5649-I-1
Michael V. Sanders         AT-0752-13-6352-I-1
Natasha D. Terrell         AT-0752-13-5219-I-1
Naufley L. Twymon          AT-0752-13-5461-I-1
Phillip D. Swain           AT-0752-13-6611-I-1
Phillip D. Thompson        AT-0752-13-5403-I-1
Richard E. Stedham         AT-0752-13-6811-I-1
Robert B. Strickland       AT-0752-13-4130-I-1
                                                   39


Robert S. Stewart            AT-0752-13-6364-I-1
Roderick L. Sutton           AT-0752-13-5100-I-1
Samuel O. Smith              AT-0752-13-6095-I-1
Santa Maria Hughley Twymon   AT-0752-13-4506-I-1
Scott D. Schmick             AT-0752-13-4533-I-1
Stanley K. Turner            AT-0752-13-4686-I-1
Terry L. Scruggs             AT-0752-13-5243-I-1
Terry L. Taylor              AT-0752-13-4209-I-1
Terry L. Thomas              AT-0752-13-6446-I-1
Terry W. Truss               AT-0752-13-4969-I-1
Thomas B. Sherbert           AT-0752-13-4107-I-1
Thomas R. Scott              AT-0752-13-5955-I-1
Thomas T. Thompson           AT-0752-13-4795-I-1
Timothy M. Smith-Lindsey     AT-0752-13-7110-I-1
Tina M. Truss                AT-0752-13-5292-I-1
Toney K. Twymon              AT-0752-13-4652-I-1
Tony R. Starling             AT-0752-13-3725-I-1
Trina W. Thomas              AT-0752-13-3559-I-1
Troy N. Seeger               AT-0752-13-5284-I-1
Vanessa A. Strickland        AT-0752-13-5381-I-1
Vickye L. Suttle             AT-0752-13-6691-I-1
Wanda F. Turner              AT-0752-13-5545-I-1
Willaim E. Spicer            AT-0752-13-3289-I-1
William D. Thrash            AT-0752-13-6341-I-1
William T. Threatt           AT-0752-13-3878-I-1
Willie C. Sanders            AT-0752-13-5939-I-1
Willie C. Taylor             AT-0752-13-4489-I-1
Willie Simmons               AT-0752-13-4539-I-1
                                                               40


                             APPENDIX I

                    IN RE ANNISTON DEPOT, GROUP 9
                          AT-0752-14-0301-I-1


Andrew D. Waggoner                       AT-0752-13-5402-I-1
Andy J. Westphalen                       AT-0752-13-4105-I-1
Anthony S. Wright                        AT-0752-13-6655-I-1
Barry L. Williams                        AT-0752-13-4491-I-1
Benjamin A. Watson                       AT-0752-13-6659-I-1
Brian H. Vice                            AT-0752-13-5190-I-1
Broderick D. Wallace                     AT-0752-13-6707-I-1
Bronson E. Vice                          AT-0752-13-3509-I-1
Bruce D. Ward Sr                         AT-0752-13-4741-I-1
Carl Walker                              AT-0752-13-4202-I-1
Casey B. Yarbrough                       AT-0752-13-4148-I-1
Cedric White                             AT-0752-13-6584-I-1
Charles J. Willis                        AT-0752-13-6821-I-1
Charles Whitehead                        AT-0752-13-4861-I-1
Charzinski D. Ware                       AT-0752-13-7325-I-1
Chester Weeks                            AT-0752-13-3724-I-1
Christopher D. Willis                    AT-0752-13-6945-I-1
Clay A. Usher                            AT-0752-13-6601-I-1
Danny A. Wautelet                        AT-0752-13-3735-I-1
Danny F. Works                           AT-0752-13-2969-I-1
Danny R. Whitten                         AT-0752-13-6695-I-1
Darrell W. Watkins                       AT-0752-13-4456-I-1
David E. White                           AT-0752-13-5198-I-1
David W. Wilkes                          AT-0752-13-4526-I-1
                                            41


Destry B. White       AT-0752-13-5203-I-1
Diane D. Wood         AT-0752-13-6679-I-1
Donna C. Vice         AT-0752-13-3494-I-1
Donnie G. Wright      AT-0752-13-4155-I-1
Dustin P. Willis      AT-0752-13-4104-I-1
Eddie L. Woodruff     AT-0752-13-7137-I-1
Eric D. Waters        AT-0752-13-7040-I-1
Eric N. Woods         AT-0752-13-4196-I-1
Garry B. Wills        AT-0752-13-5655-I-1
Geoffrey A. Waldrop   AT-0752-13-4119-I-1
Gilbert Vincent       AT-0752-13-4449-I-1
Glen L. Williams      AT-0752-13-4454-I-1
Hershel M. Womack     AT-0752-13-4754-I-1
Howard P. Watts       AT-0752-13-4229-I-1
Jacob W. Waldrop      AT-0752-13-5977-I-1
James C. Woods        AT-0752-13-3726-I-1
Jeremy S. Wolf        AT-0752-13-6711-I-1
Joe C. Young          AT-0752-13-6342-I-1
Joel A. Wood          AT-0752-13-6365-I-1
John D. Witherspoon   AT-0752-13-4655-I-1
John K. Wood          AT-0752-13-6817-I-1
John W. Upner         AT-0752-13-5170-I-1
Jon B. Woodward       AT-0752-13-0946-I-1
Jonathon E. Vaughn    AT-0752-13-3715-I-1
Joseph B. Underwood   AT-0752-13-6581-I-1
Joseph M. Westbrook   AT-0752-13-4219-I-1
Kattie I. Young       AT-0752-13-4142-I-1
Kenneth C. Weigel     AT-0752-13-5223-I-1
Louis L. Wilson       AT-0752-13-5300-I-1
                                              42


Marcus W. Williams      AT-0752-13-6920-I-1
Marcus Wilson           AT-0752-13-2965-I-1
MaryJane White          AT-0752-13-5756-I-1
Matthew J. Weeks        AT-0752-13-4792-I-1
Meldric D. Wilson       AT-0752-13-6631-I-1
Michael S. Williams     AT-0752-13-4807-I-1
Mitchell S. Workman     AT-0752-13-6689-I-1
Nathaniel Williams      AT-0752-13-4139-I-1
Nelson H. Vice          AT-0752-13-3358-I-1
Olaf Welch              AT-0752-13-5849-I-1
Quincy M. White         AT-0752-13-6171-I-1
Reggie K. Williams      AT-0752-13-7029-I-1
Richard P. Willingham   AT-0752-13-3308-I-1
Ricky J. Wilson         AT-0752-13-5388-I-1
Robert B. Wilkins       AT-0752-13-6353-I-1
Robert H. Walker        AT-0752-13-4476-I-1
Roderick Wills          AT-0752-13-4243-I-1
Ronald R. Williams      AT-0752-13-6060-I-1
Samuel B. Wilson        AT-0752-13-5662-I-1
Stephen J. Willett      AT-0752-13-5168-I-1
Steven C. Workman       AT-0752-13-5063-I-1
Stevie S. Woods         AT-0752-13-4221-I-1
Takosha N. Williamson   AT-0752-13-5408-I-1
Terry L. William        AT-0752-13-4146-I-1
Theresa Whitson         AT-0752-13-6743-I-1
Tolly R. Walker         AT-0752-13-6775-I-1
Tracy L. Walker         AT-0752-13-3818-I-1
Victor B. Williams      AT-0752-13-4518-I-1
Waymon E. Waller        AT-0752-13-4882-I-1
                                          43


Wilby Wallace       AT-0752-13-4816-I-1
William G. Watson   AT-0752-13-3748-I-1
William L. Wells    AT-0752-13-4740-I-1
                                                              44


                            APPENDIX J

                   IN RE ANNISTON DEPOT, GROUP X
                         AT-0752-14-0194-I-1


Alfonza Curry                           AT-0752-13-7330-I-1
Bobby R. Smith                          AT-0752-13-5412-I-1
Bradley M. Pike                         AT-0752-13-6727-I-1
Brenda J. Donner                        AT-0752-13-6676-I-1
Britt J. Davis                          AT-0752-13-7030-I-1
Charles R. Schultz                      AT-0752-13-5255-I-1
Christopher R. Rogers                   AT-0752-13-6373-I-1
Dean T. Parry                           AT-0752-13-7103-I-1
Dennis R. Sexton                        AT-0752-13-6819-I-1
Keith D. Strong                         AT-0752-13-5842-I-1
Marlon A. McCraney                      AT-0752-13-3884-I-1
Nigel B. Raines                         AT-0752-13-6688-I-1
Paul J. Andrews                         AT-0752-13-5448-I-1
Rosalind E. Weathers                    AT-0752-13-6274-I-1
Scott A. Cody                           AT-0752-13-6119-I-1
William Denny                           AT-0752-13-6913-I-1
Willie C. Johniken                      AT-0752-13-4113-I-1
Winfred W. Richardson                   AT-0752-13-4839-I-1